BATCHELDER, J.,
dissenting: Under the majority’s “consciousness of guilt” analysis, I believe the evidence of the defendant’s conduct with respect to the gun was inadmissible. The defendant’s flight from the scene may have been probative of his consciousness of guilt of the charged offense; hiding and lying about his gun arguably raises an inference only of a “consciousness” of guilt about having the gun. I also believe that the record supports finding the preservation of a Rule 404(b) claim. Evidence of the defendant’s subsequent “other wrong” of hiding and lying about the gun was irrelevant to the trespass charge and highly prejudicial. See State v. Richardson, 138 N.H. 162, 635 A.2d 1361 (1993). I respectfully dissent.